DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II (claims 9-12) in the reply filed on 06/07/2021 is acknowledged.  The traversal is on the ground(s) that there are no serious burden to search both invention.  This is not found persuasive because this invention is a national stage application and restriction was made based on requirement for unity of invention and not on the principle of “independent or distinct invention” as stated in Applicant’s arguments.  And as stated in the previous Office Action, Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of a silicon substrate having a surface layer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP’668 (JP8-335668, cited in IDS). JP’668 discloses a silicon substrate having a surface layer ([0023].
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “a height difference of projections and recesses having a period of 10 nm or smaller on an interface between the film and the core is 1.5 nm or smaller.”  These limitations render the claim indefinite because it is unclear to what part of the claims the phrases “having a period of 10 nm or smaller” and “1.5 nm or smaller” make reference.
Claim 12 recites the limitaiton “of which.”  Thus limitation renders the claims indefinite because it is unclear to what the phrase “of which” makes reference.
Claim 12 recites the limitations "the diameter" and “the shortest side” in lines 2.  There is insufficient antecedent basis for this limitation in the claim and therefore these limitaiton render the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by JP’668 (JP 8-335668, cited in IDS).
Regarding claims 9 and 10, JP’668 discloses the vertical transistor wafer, wherein the surface layer has an oxygen concentration of 1x10 18 atoms/cm3 ([0020]).
Claim 12 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Augendre (US 2017/0288040).
Regarding claim 12, Augendre discloses a three-dimensional structure transistor including a three- dimensional structure (Fig.3) of which the diameter or the shortest side is 1 m or smaller ([0037]), wherein -4-New U.S. Patent Application the transistor is fabricated using a three-dimensional structure obtained by processing an Si substrate in which at least an oxygen concentration in a region up to a depth in a height direction of the three-dimensional structure is 1x 1018 atoms/cm3 or more (note: “ wherein the transistor is fabricated…” is a product-by-process limitaiton. And according to MPEP 2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).”  In the present case because Augendre discloses a three-dimensional structure transistor including a three- dimensional structure, this limitaiton is met by Augendre.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2017/0213743).
Regarding claim 11, Pan discloses a vertical transistor substrate comprising: a silicon substrate (Fig 2B, numeral 102) ([0018]); and a three-dimensional structure provided on a surface layer of the silicon substrate, wherein the three-dimensional structure has a core mainly consisting of Si and being continuous from the silicon 2  (Fig.2B, numeral 112)  ([0022]) and covering a surface of the core (106).
Pan does not explicitly disclose a height difference of projections and recesses having a period of 10 nm or smaller on an interface between the film and the core is 1.5 nm or smaller.
Pan however discloses the aspect ratio increases as the device miniaturization continues ([0021]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust height difference of projections and recesses having a period of 10 nm or smaller on an interface between the film and the core is 1.5 nm or smaller for the purpose of miniaturization of the devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIA SLUTSKER/Primary Examiner, Art Unit 2891